Citation Nr: 1231757	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  07-19 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to specially adapted housing assistance.

2. Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from February 1968 to February 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In July 2009, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In October 2010, the case was remanded for additional development.  In April 2012, the Veteran submitted additional argument for which his representative submitted a waiver of initial Agency of Jurisdiction (AOJ) consideration in July 2012.

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present there are no additional documents pertinent to this appeal in Virtual VA.  


FINDINGS OF FACT

1. The Veteran's service-connected disabilities are: residuals of a stroke, rated 100 percent; shrapnel wound of the head with skull defect, rated 50 percent; penetrating wound of the left eye with blindness, rated 40 percent; hemiplegia involving the right upper extremity, rated 20 percent; anterior tibial nerve paralysis with left foot drop, rated 20 percent; seizure disorder, rated 20 percent; hemiplegia involving the right lower extremity, rated 10 percent; residuals of a left tibia fracture, rated 10 percent; residuals of left lower extremity shell fragment wounds (SFWs), rated 10 percent; residual right lower extremity SFWs, rated 10 percent; degenerative arthritis in both hands and wrists, rated 10 percent; a right knee disability, rated 10 percent; a right hip disability, rated 10 percent; right foot drop due to right lower extremity hemiplegia, rated 10 percent; fragment wounds in the left forearm and hand, rated 0 percent; lower extremity fragment wound scars, rated 0 percent; aphasia due to shrapnel wound of the head, rated 0 percent; and left elbow tendonitis, rated 0 percent; he has also been awarded special monthly compensation (SMC) for the loss of use of one eye and on account of the residuals a stroke rated 100 percent with additional service-connected disabilities, independently rated 60 percent or more.

2. The Veteran's service-connected disabilities have effectively resulted in the loss of use of his left lower extremity together with residuals of organic disease which so affect the functions of balance or propulsion that he is precluded from locomotion without the aid of a cane.

3. The Veteran's service-connected disabilities do not include blindness in both eyes, or the anatomical loss, or loss of use, of both hands.


CONCLUSIONS OF LAW

1. The criteria for establishing entitlement to specially adapted housing assistance, to include service connection for the loss of use of the left lower extremity, are met.  38 U.S.C.A. §§ 2101(a), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.809 (2011).

2. The criteria for establishing entitlement to a special home adaptation grant are not met.  38 U.S.C.A. §§ 2101(b), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.809a (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A September 2006 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's pertinent postservice treatment records (including from the Social Security Administration (SSA)) have been secured.  The Board notes in particular that additional evidence (January 2007 to May 2011 VA treatment records) was associated with the claims file prior to the most recent April 2012 supplemental statement of the case (SSOC), but not addressed therein.  Under 38 C.F.R. § 19.37, evidence received by the AOJ prior to transfer of the records to the Board after an appeal has been initiated (including evidence received after certification has been completed) will be referred to the appropriate rating or authorization activity for review and disposition, unless the additional evidence duplicates evidence previously considered or is not relevant to the issues on appeal.  However, inasmuch as this decision grants the Veteran's claim for specially adapted housing assistance, he is not prejudiced by the Board reviewing such evidence as it pertains to that claim in the first instance.  Regarding the Veteran's claim for a special home adaptation grant, the Board finds that these treatment records are not pertinent to such claim.  Accordingly, the additional VA treatment records do not require return to the AOJ for initial consideration (under 38 C.F.R. § 19.37(a)).

Also as part of VA's duty to assist, the RO arranged for the Veteran to be afforded VA examinations in August 2007 and in December 2010; as will be discussed in greater detail below, those examinations are adequate.  In July 2012 written argument, the Veteran's representative noted that according to a December 2011 Compensation and Pension Examination Inquiry Sheet, it appeared that the Veteran still had one outstanding VA examination scheduled and that his VA peripheral nerves examination had been cancelled (without explanation).  The inference from these observations is that it is alleged that the case requires additional development.  However, as was noted above, this decision grants the Veteran's claim for specially adapted housing assistance; therefore, he is not prejudiced by any omission in VA's duty to assist.  As for his claim for a special home adaptation grant, the evidence does not suggest that a VA examination is necessary to decide this claim; therefore, a remand for an examination in this matter is not required.  See 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any other pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

B. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

A certificate of eligibility for assistance in acquiring specially adapted housing may be provided if, among other things, a veteran is entitled to service-connected compensation for permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).  The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).

For a veteran to be entitled to a certificate of eligibility for assistance in acquiring special home adaptation, he must be entitled to compensation for permanent and total disability that (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  Examples under 38 C.F.R. § 3.350(a)(2), which constitute loss of use of a foot, include extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop.

Where there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran has established service connection for: residuals of a stroke, rated 100 percent; a shrapnel wound of the head with skull defect, rated 50 percent; a penetrating wound of the left eye with blindness, rated 40 percent; hemiplegia involving the right upper extremity, rated 20 percent; anterior tibial nerve paralysis with left foot drop, rated 20 percent; a seizure disorder, rated 20 percent; hemiplegia of the right lower extremity, rated 10 percent; residuals of a left tibia fracture, rated 10 percent; residuals of left lower extremity SFWs, rated 10 percent; residual of right lower extremity SFWs, rated 10 percent; degenerative arthritis in both hands and wrists, rated 10 percent; a right knee disability, rated 10 percent; a right hip disability, rated 10 percent; a right foot drop due to hemiplegia, rated 10 percent; left forearm and hand fragment wounds, rated 0 percent; lower extremity fragment wound scars, rated 0 percent; aphasia due to shrapnel wound of the head, rated 0 percent; and left elbow tendonitis, rated 0 percent.  He has also been awarded SMC for loss of use of one eye and on account of the residuals of a stroke rated 100 percent with additional service-connected disabilities independently rated 60 percent or more.

The Veteran alleges that because of his service-connected disabilities, and specifically the lower extremity disabilities, seizures, and left eye blindness, he needs specially adapted housing or a special home adaptation grant to accommodate his disabilities.  In the Veteran's March 2007 notice of disagreement, he noted that he had been using a cane for over one year and was having an increasingly difficult time lifting his legs.  He sometimes felt that he needed a walker or wheelchair to move around safely.  As a result of the progressing disabilities, he was having ramps built along the entrance of his house to alleviate the need for climbing stairs, was installing a ground-level shower with grab bars, and was also having a wheelchair-accessible bathroom constructed.

Social Security Administration (SSA) records show that in November 2006, the Veteran was determined to have been disabled as of May 22, 2004.  His primary diagnosis was traumatic brain injury and his secondary diagnosis was seizure disorder.

VA treatment records from Asheville VA Medical Center (VAMC) show that in May 2005, the Veteran was noted to be legally blind in the left eye.  In September 2005, he consulted an orthopedic surgeon for complaints related to his hands and knees.  He reported that these problems dated back to service; it was noted that he was 100 percent service-connected for injuries to his brain and right leg.  On physical examination, the Veteran had full extension of the knee and could flex it to 100 degrees.  X-rays of the right knee showed shrapnel, so an MRI study was not possible.  The X-ray showed mild narrowing of the inner aspect of his knee, and it was the physician's impression that the Veteran had a degenerative meniscus in that area.  The physician proposed to do a release of his two right hand trigger fingers at the same time as a right knee arthroscopy, and such procedures were scheduled for October 2005.  In the operating room posting sheet note, it was noted that the procedures were for disabilities not service-connected.  During the October 2005 admissions history and physical examination (for the right finger release and right knee arthroscopy), it was noted that the Veteran ambulated with a cane.  Subsequent to these surgical procedures, he was seen for gait evaluation and issuance of ambulation aids to be used as required; he was fitted and issued aluminum crutches.  He was discharged 10 days later with the following diagnoses: medial meniscal tear in the right knee, and right hand long and ring trigger fingers.  Subsequent treatment records relate to follow-up treatment for the October 2005 surgical procedures.  In December 2005, it was noted that the Veteran was doing regular walking.  In April 2006, he consulted an orthopedic surgeon because his left knee had been hurting for six weeks.  He reported that he twice had left leg/knee surgery in service.  He complained of pain and swelling in his left knee and reported that it sometimes gave way.  After a physical examination, probable early medial compartment osteoarthritis and symptomatic torn medial meniscus in the left knee were diagnosed.  In May 2006, the Veteran was seen in the emergency room for increased left knee pain.  It was noted that the day before, his wife had accidentally backed up her vehicle at a low speed and struck him on the lateral aspect of his knee.  On physical examination, it was noted that the Veteran had a post-surgical scar along the lateral aspect of his left knee.  The pain was not well-localized, there was small joint effusion, and he had a normal range of motion and strength.  He ambulated easily.  A knee contusion with acute chronic knee pain was assessed.  

VA treatment records from the Hampton VAMC show that in August 2006, the Veteran was treated for degenerative joint disease (DJD) in the knees and for symptoms related to his seizure disorder.  It was noted that he still experienced seizures, typically 2-3 times a week.  In April 2007, the Veteran reported that he had had a left hemispheric cerebrovascular accident in 2004 which resulted in right hemiparesis.  He complained that he was noticing more weakness in his right upper extremity that was getting worse.  After a physical examination and diagnostic testing, the Veteran was noted to have bilateral carpal tunnel syndrome involving both branches of the medial nerves, with the left nerve being more involved.  There was no evidence of peripheral neuropathy or right cubital tunnel syndrome.  He was provided wrist supports. 

On August 2007 VA examination, it was noted that the Veteran's service-connected disabilities made it difficult for him to lift objects, pick things up, and climb.  They also caused him to stumble.  On physical examination, it was noted that the Veteran required a cane for ambulation.  He had a normal gait, there were no signs of malaise, and the ranges of motion for his hips, knees, and ankles were good.  On neurological examination of the lower extremities, the motor function was abnormal with findings of an incomplete left foot drop and right-sided weakness.  In summary, the examiner opined that the effect of the Veteran's service-connected disabilities on his daily activities was that it caused pain with ambulation, right-sided weakness, and loss of sense of stability.

VA treatment records from the Hampton VAMC show that in September 2007, the Veteran was evaluated for multiple sclerosis.  It was noted that he had right sided weakness and that when he tired, his right upper extremity could go into flexion.  He also suffered from tremors, fatigue, headaches, blindness in his left eye, tingling in his left lower extremity, problems with his gait, balance, and coordination, and complex partial seizures with aphasia and numbness of the peri-oral and right cheek.  He stated that the seizures occurred 3 to 4 times a day.  In October 2007, the Veteran was observed to have an episode of expressive aphasia.  The Veteran reported that the frequency of these aphasic spells had increased from 1-2 times per day to 5-6 times per day.  The assessment was complex partial seizures with expressive aphasia.  It was recommended that the Veteran be evaluated by EEG; this was conducted in November 2007 and reported to be essentially normal with no seizure activity noted.  

At the July 2009 Travel Board hearing, the Veteran testified that although he had not lost any limbs, he has lost the use of them due to wounds sustained in Vietnam.  He explained that his knees were wounded in Vietnam and now have arthritis that hinders his mobility, requiring a cane to prevent loss of balance and keep him from falling.  He noted that he loses balance even while standing because his knees buckle.  The extra pressure placed on his knees when climbing stairs is particularly dangerous, so he avoids them when possible.  He also noted that he avoided walking around without his shoes because he would otherwise fall over his left toe.  He explained that his left leg was slightly shorter than the right and that he was unable to lift the his big toe; therefore, he wore a shoe with a lift in it to compensate.

VA treatment records from the Hampton VAMC show that in June 2010, the Veteran complained of DJD in both knees and reported that he had injured his knees in Vietnam.  He stated that he could not cross his knees and that his right knee was buckling more, making it difficult for him to descend stairs.  DJD in both knees was assessed.  In November 2010, the Veteran was referred for EMG testing of the left lower extremity due to foot drop of the left leg which began in 1969 after a shrapnel wound to his left lower leg.  He reported that he was currently "ok" with the foot so long as he wore shoes.  He rarely tripped over his feet if he wore shoes.  He also reported having some sensation changes on occasion in his left foot and lower leg, but denied having frank numbness.  On physical examination, the Veteran was observed to have visible linear scars on the medial and lateral portions of his left lower leg beginning near the knee and extending to the mid lower leg.  He had 3/5 strength with digit extension and 3-/5 strength with ankle dorsiflexion.  Digit flexion and ankle flexion were 4/5.  There was slight decreased sensation over the lateral foot as well as the first web space of the left foot; reflex appeared intact at the achilles and patella.  Diagnostic testing was also performed.  Based on the foregoing, it was the physician's impression that the Veteran had a chronic left peroneal nerve injury that was related to his service and resulted in chronic lower extremity weakness.  There was also evidence of axonal-demyeliminating, sensory peripheral neuropathy affecting the left lower extremity that was of uncertain etiology.  He was referred to prosthetics for ankle foot orthosis to address the foot drop.  In December 2010, while seeking follow-up treatment from the orthopedic clinic the Veteran was observed to have a partial complex seizure with difficulty finding his words and facial tic, which resolved after a minute.  He reported that this occurred about 3 times a day and had done so for about 40 years; he was not keen to take medication for this condition.

On December 2010 VA examination, the Veteran was noted to have complete blindness in the left eye, right-sided weakness from a cerebrovascular accident in 2004, a dragging right foot when tired and left foot drop from a seizure disorder, and left leg and nerve loss due to residual shrapnel wounds from service.  He reported that he had to wear shoes all the time or he would trip over his toe/ left foot.  On physical examination the Veteran presented with an antalgic and stuttering gait with visible dragging of his left foot and leg.  There was objective evidence of left foot and lower leg weakness due to the shrapnel injury in service.  He could walk up to a few hundred yards without the assistance of another person, but required a cane for ambulation.  The Veteran's right hand exhibited a slightly weakened grip due to the cerebrovascular accident in 2004.  On neurological examination, the Veteran was noted to have shrapnel injuries to the left leg and right-sided weakness secondary to a cerebrovascular accident in 2004.  Relevant treatment records, including the November 2010 EMG study, were reviewed.  Based on the foregoing, the examiner diagnosed right ankle strain; left ankle strain, right knee strain; left knee strain; and left leg peroneal nerve injury secondary to shrapnel and mine injury in Vietnam.  The examiner stated that the left peroneal nerve injury problem was a left foot drop, and noted that the Veteran had indicated experiencing greater problems with foot drop and dragging of foot when he did not have his shoes on.  It was explained that when the Veteran did not wear his shoes, he stumbled over his foot and had greater challenges walking.  In conclusion, the examiner opined, "The Veteran's service connected lower extremity diagnoses and blindness in one eye with decreased vision in other eye are caused by or a result of active military service and validate the need for adaptive housing for handicapped accessibility for the Veteran."  She explained, "Injury to Veteran occurred over 40 years ago and [he] has managed with vocational rehab to develop a career and lead a productive lifestyle.  However the service connected conditions in combination with the natural aging process magnify any disability of mobility.  It is noted that the Veteran has decreased use of left lower extremity that is more prominent when [he] is not wearing shoes.  [He] did have stuttering gait on day of exam and he walked from parking lot to building - approximately 1/4 mile with use of cane and was quite taxed upon arrival to the clinical setting.  Veteran also has bilateral DJD of the knees that also causes pain and giving way of knees when climbing the steps.  It is highly likely that the combination of these two lower extremity conditions validate the need for adaptive housing that his handicapped accessible for Veteran whether ambulatory or using an assistive device as a walker or wheelchair, which could occur in the future as [he] ages."

On November 2011 VA social work social & industrial survey, it was noted that the Veteran's gait was impaired even as he used a cane to assist with mobility.  It was also noted that he wore leg braces for both legs.

It is not in dispute that the Veteran's service-connected disabilities as they pertain to the matter at hand are progressive in nature and, it is clear that if they do not already meet the requirements for specially adapted housing assistance, they very likely will progress to that stage.  The question before the Board is whether the Veteran's service-connected disabilities currently meet the requirements for specially adapted housing assistance or a special home adaptation grant.  

On longitudinal review of the evidentiary record, the Board finds that the competent evidence of record reasonably supports a finding that the nature and severity of the Veteran's service-connected disabilities are such that they have resulted in his effectively losing the use of his left lower extremity and suffering from residuals of an organic disease that affect his balance and propulsion, and preclude him from locomotion without the aid of a cane.  Significantly, the evidence shows that the Veteran is has established service connection for anterior tibial nerve paralysis with left foot drop.  Under 38 C.F.R. § 3.350(a)(2)(b), complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  While the evidentiary record does not show that the Veteran's anterior tibial nerve paralysis is so severe that he has a complete left foot drop, it does show (in the form of treatment records, the December 2010 VA examination report, and the Veteran's testimony/statements) that he has a tendency to trip over his toe/left foot when not wearing his shoes.  As was explained by the Veteran at the July 2009 Travel Board hearing, he is unable to lift his big toe on his own (because the service-related injuries to his lower extremities have resulted in his left leg being slightly shorter than the right) and requires the use of a shoe with lift to compensate.  Resolving all reasonable doubt in the Veteran's favor, as is required by the law, the Board finds that such evidence serves to establish that he has the functional equivalence of a complete foot drop in his left lower extremity.  The Board notes that the record also shows the Veteran has service-connected organic disease, including residuals of a stroke, with hemiplegia of the right upper and lower extremities, and a seizure disorder which disabilities result in right-sided weakness.  The evidence shows that in addition to the essentially complete left foot drop, due to the stroke residuals the Veteran's functions of balance or propulsion are so affected that he requires the constant use of assistive devices to ambulate.  Significantly, on December 2010 VA examination, it was the examiner's opinion that the Veteran's service-connected lower extremity diagnoses (and blindness in one eye) validated his need for adaptive housing that was handicapped accessible whether he was ambulatory or using an assistive device.  The examiner further noted the possibility that the Veteran would need a walker or wheelchair in the future as he aged.  Accordingly, entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) is shown. 

Regarding a special home adaptation grant, the Veteran has not established service connection for blindness in both eyes, or for loss of use of either hand.  The competent evidence of record also does not show (nor does the Veteran allege) that he is blind in the right eye or that he has the anatomical loss or loss of use of both hands.  Thus, the legal requirements for a special home adaptation grant (under 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a) are not met.


ORDER

Entitlement to specially adapted housing assistance, to include service connection for the loss of use of the left lower extremity, is granted, subject to the regulations governing payment of monetary awards.

Entitlement to a special home adaptation grant is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


